DETAILED ACTION
	This Office action is in response to the communication filed on 06/10/2022. Claims 1-5 and 7-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to amended claims 1 and 10 in the Remarks section (page 5) have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 
U.S. Patent Publication 2017/0097689 A1 by Miller in view of U.S. Patent Publication 2018/0196471 A1 by Soken address the limitations set forth in the amended claims as the new grounds for rejection.
		Applicant's arguments have been fully considered with respect to 2-5, 7-9, and 11-20 in the Remarks section (page 5) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 


	
Claim Objections
Claims 2-9, 11-18, and 20 are objected to because of the following informalities:  
“portable information handling system of Claim 1” should be amended to: 
“portable information handling system of claim 1” in line 1 of  claim 2 as “claim” does not need to be capitalized. This changed should be made in all subsequent dependent claims and a comma added before “wherein.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0097689 A1 by Miller in view of U.S. Patent Publication 2018/0196471 A1 by Soken. 
Regarding claim 1, Miller teaches a portable information handling system (Figs. 1A-1C) comprising: 
a housing (Figs. 1A-1C, main housing section 104); 
processing components disposed in the housing and operable to execute instructions that process information ([0056], computer program code or instructions carrying out operations executed by a processor 1002); 
a display coupled to the housing and interfaced with the processing components (Figs. 1A-1C, display 108; [0037]), the display operable to present a virtual keyboard (Figs. 1A-1C, virtual keyboard 112); and 
a physical keyboard coupled to the housing and operable to retract and extend (Figs. 1A-1C, physical keyboard 102), the virtual keyboard presentation varying as the physical keyboard retracts and extends (see Figs. 1A-1C with an enlarged view in Fig. 3; [0029], With a partially opened physical keyboard section 102, the user may enter text by touching upper row keys displayed in the partial virtual keyboard 112 on the touch-sensitive display 108 or by pressing actual physical keys 302 of the exposed lower row keys of the physical keyboard 106.
However, Miller does not teach wherein the display transparent with the processing components disposed in the housing visible through the display. 
In the analogous art of displays, Soken teaches a computing device included processing units that executed instructions associated with carrying out functions and a display (Soken [0022]-[0023]). A computer enclosure enclosing the processing units included a transparent display, which enabled a user to view the interior of the enclosure (Soken Fig. 10; [0072] and [0043]). It would have been obvious before the effective filing date of the invention to have made the display transparent with the processing components viewable to a user. One of ordinary skill in the art would have been motivated to readouts with details regarding the operating temperatures and hard drive access visible from the exterior of enclosures and exterior observers are able to see the interior of the enclosure and the electronics present and allow a knowing observer might quickly determine the type and model of components within the enclosure, similar to an automotive specialist looking over an engine and noticing performance parts and being impressed (Soken [0007]).

Regarding claim 2, Miller of the combination of the references further teaches the portable information handling system of Claim 1 wherein the virtual keyboard presentation varying including at least presenting at the virtual keys only those keys not visible at the physical keyboard (Fig. 1B and see paragraphs [0025]-[0026]).

Regarding claim 3, Miller of the combination of the references further teaches the portable information handling system of Claim 2 wherein the virtual keyboard stops presenting when the physical keyboard fully extends to expose all of its keys (Fig. 1C and see paragraphs [0025]-[0026])

Regarding claim 4, Miller of the combination of the references further teaches the portable information handling system of Claim 2 wherein the physical keyboard accepts key inputs at exposed keys and the virtual keyboard accepts key inputs at keys presented on the display (Fig. 1B and see paragraph [0029], last sentence).

Regarding claim 5, Miller of the combination of the references further teaches the portable information handling system of Claim 1 wherein the virtual keyboard slides across the display synchronously with the position of the physical keyboard as the physical keyboard extends (Figs. 1A-1C; paragraphs [0025]-[0026]). 

Regarding claim 7, Miller does not teach portable information handling system of Claim 1 wherein the display comprises a liquid crystal display layer integrated with the transparent cover.
In the analogous art of displays, Soken teaches a computing device included processing units that executed instructions associated with carrying out functions and a display (Soken [0022]-[0023]). A computer enclosure enclosing the processing units included a transparent display including LCD, which enabled a user to view the interior of the enclosure (Soken Fig. 10; [0072] and [0038]). It would have been obvious before the effective filing date of the invention to have made the display transparent with the processing components viewable to a user. One of ordinary skill in the art would have been motivated to readouts with details regarding the operating temperatures and hard drive access visible from the exterior of enclosures and exterior observers are able to see the interior of the enclosure and the electronics present and allow a knowing observer might quickly determine the type and model of components within the enclosure, similar to an automotive specialist looking over an engine and noticing performance parts and being impressed (Soken [0007]).

Regarding claim 8, Miller does not teach the portable information handling system of Claim 1 wherein the display comprises an organic light emitting diode display integrated with the transparent cover.
In the analogous art of displays, Soken teaches a computing device included processing units that executed instructions associated with carrying out functions and a display (Soken [0022]-[0023]). A computer enclosure enclosing the processing units included a transparent display including OLED, which enabled a user to view the interior of the enclosure (Soken Fig. 10; [0072] and [0037]). It would have been obvious before the effective filing date of the invention to have made the display transparent with the processing components viewable to a user. One of ordinary skill in the art would have been motivated to readouts with details regarding the operating temperatures and hard drive access visible from the exterior of enclosures and exterior observers are able to see the interior of the enclosure and the electronics present and allow a knowing observer might quickly determine the type and model of components within the enclosure, similar to an automotive specialist looking over an engine and noticing performance parts and being impressed (Soken [0007]).

Regarding claim 9, Miller does not teach portable information handling system of Claim 1 further comprising a display presentation of operating conditions of the processing components presented over the operating components with the operating components visible through the transparent cover.
In the analogous art of displays, Soken teaches a computing device included processing units that executed instructions associated with carrying out functions and a display (Soken [0022]-[0023]). A computer enclosure enclosing the processing units included a transparent display, which enabled a user to view the interior of the enclosure (Soken Fig. 10; [0072] and [0043]). It would have been obvious before the effective filing date of the invention to have made the display transparent with the processing components viewable to a user. One of ordinary skill in the art would have been motivated to readouts with details regarding the operating temperatures and hard drive access visible from the exterior of enclosures and exterior observers are able to see the interior of the enclosure and the electronics present and allow a knowing observer might quickly determine the type and model of components within the enclosure, similar to an automotive specialist looking over an engine and noticing performance parts and being impressed (Soken [0007]).

Regarding claim 10, the above rejection of the portable information handling system in claim 1 stands for the corresponding method of presenting a virtual keyboard at a portable information handling system claimed.
Regarding claim 11, Miller of the combination of references further teaches the method of Claim 10 further comprising: in response to the retracting, presenting the virtual keyboard during the retracting as a synchronized sliding presentation of virtual keys at the virtual keyboard as associated physical keys of the physical keyboard retract into the housing ([0030], last sentence).
Regarding claim 12, Miller in view of Soken renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.
Regarding claim 13, Miller in view of Soken renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
Regarding claim 14, Miller of the combination of references further teaches the method of Claim 13 further comprising: accepting key inputs from the physical keyboard at exposed keys of the physical keyboard ([0029], last sentence); disabling key inputs from the physical keyboard at retracted keys of the physical keyboard ([0029], second to last sentence); and accepting key inputs at the virtual keyboard for the physical keyboard retracted keys ([0029], last sentence).
Regarding claim 15, Miller renders anticipated the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 16, Miller in view of Soken renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 17, Miller in view of Soken renders obvious the claim limitations in consideration of the grounds of rejection of claim 9 above.
Regarding claim 18, Miller in view of Soken renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above
Regarding claim 19, Miller of the combination of references further teaches the keyboard system comprising: a physical keyboard configured to extend from and retract into a housing; and a virtual keyboard presented at a display to synchronously slide across the display with movement of the physical keyboard (Figs. 1A-1C; paragraphs [0025]-[0026] and [0029]).
Regarding claim 20, Miller of the combination of references further teaches the keyboard of Claim 19 wherein the virtual keyboard presents only keys hidden by retraction of the physical keyboard ([0029], last two sentences).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621